DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Claim(s) 1-7 remain pending in the application. No claims were amended. The Examiner reviewed the Applicant’s remarks in response to an Office Action submitted 06/16/2022.
          The Applicate refutes the 37 C.F.R., 35 U.S.C., §102(a)(1) rejection for claim 1-3, 

and for claim 7. The Applicant argues that for claim 1 that Steichen does not disclose 

how the known look-up voltage is obtained, and for claim 3 that the reference of 

Steichen does not store a correction factor for generating the comparison value.


Applicant’s arguments with respect to claim(s) 1-3, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (JP2018005594).

          In regards to claim 1 Ozawa teaches a gas detector comprising: (abstract)

          a metal oxide semiconductor gas sensor having resistance decreasing in reducing gases; and (para(s); 10 fig. 1, ‘semiconductor gas sensor’)

           a digital information processing device treating output of the gas sensor and comparing the output with a comparison value for gas detection in order to detect gas, wherein said digital information processing device is configured and programmed: (10, 40 control unit; 21, 22, fig. 2, ‘air-based ratio calculation unit’, ‘sensor value correction unit’)

          to extract data representing resistance of the gas sensor in air from the output of the gas sensor; and (fig. 7, ‘shows the correlation of elapsed time of use of a semiconductor type gas sensor, an air base ratio and a sensor value’; para(s) 0019-0033)
          to generate the comparison value such that the larger the resistance of the gas sensor in air is, the larger a ratio between the resistance of the gas sensor in air and a resistance value corresponding to said comparison value is. (‘uses a comparison value created by a value correction unit 22 for the resistance in the method, and in determining an alarm threshold.’; para(s) 0019-0033; 10, 40 control unit; 21, 22, fig. 2, ‘air-based ratio calculation unit’, ‘sensor value correction unit’)



          In regards to claim 2, Ozawa teaches a gas detector according to claim 1, (see claim rejection 1) wherein said digital information processing device is configured and programmed to extract said data representing resistance of the gas sensor in air from distribution of the output of the gas sensor.  (abstract; para(s) 0019-0033; 10, 40 control unit; 21, 22, fig. 2, ‘air-based ratio calculation unit’, ‘sensor value correction unit’; para 0020)




          In regards to claim 3, Ozawa teaches a gas detector according to claim 1, (see claim rejection 1) wherein said digital information processing device is configured and programmed: (para(s) 0019-0033; para 0021)


          to store a correction factor for generating said comparison value such that the larger a value corresponding to a ratio between the resistance of the gas sensor in air and the initial resistance of the gas sensor in air is, the larger said ratio is. (para(s) 0019-0033; 0022, 0024-0026)

          In regards to claim 4, Ozawa teaches a gas detector according to claim 3, (see claim rejection 3) wherein said digital information processing device is configured and programmed: (10, 40 control unit; 21, 22, fig. 2, ‘air-based ratio calculation unit’, ‘sensor value correction unit’)

          to store initial resistances of the gas sensor in a gas at plural gas concentrations from a relatively lower gas concentration to a relatively higher gas concentration; (para(s) 0019-0033, para(s) 0025-0032)

          to store a plurality of correction factors, from the relatively lower gas concentration to the relatively higher gas concentration, for generating a plurality of comparison values for gas detection such that a correction factor corresponding to said relatively lower gas concentration changes larger than a correction factor corresponding to said relatively higher gas concentration, in response to changes in the resistance of the gas sensor in air; and (para(s) 0019-0033, para(s) 0025-0032)

          to generate a plurality of comparison values for gas detection by multiplying said initial resistances of the gas sensor in gas by the correction factors at a same gas concentration. (para(s) 0019-0033, para(s) 0025-0032) 


          In regards to claim 5, Ozawa teaches a gas detector according to claim 3, (see claim rejection 3) wherein said digital information processing device is configured and programmed: (10, 40 control unit; 21, 22, fig. 2, ‘air-based ratio calculation unit’, ‘sensor value correction unit’)

          to store a plurality of correction factors, from a relatively lower gas concentration to a relatively higher gas concentration such that a correction factor corresponding to said relatively higher gas concentration changes larger than a correction factor corresponding to said relatively lower gas concentration, in response to changes in the resistance of the gas sensor in air; and (abstract; para(s) 0019-0033, para(s) 0025-0032) 

          to generate a plurality of comparison values for gas detection by multiplying the resistance of the gas sensor in air by the plurality of correction factors. (para(s) 0025-0032)  


          In regards to claim 6, Ozawa teaches a gas detector according to claim 3, (see claim rejection 3) wherein said digital information processing device is configured and programmed: (10, 40 control unit; 21, 22, fig. 2, ‘air-based ratio calculation unit’, ‘sensor value correction unit’)


          to store a plurality of correction factors, from a relatively lower gas concentration to a relatively higher gas concentration, for generating comparison values for gas detection such that a correction factor corresponding to said relatively lower gas concentration changes larger than a correction factor corresponding to said relatively higher gas concentration, in response to changes in the resistance of the gas sensor in air; and (abstract; para(s) 0019-0033, para(s) 0025-0032) 
 

          to generate said comparison values by multiplying said initial resistances of the gas sensor in air by said plurality of correction factors. (para(s) 0025-0032)  
  


          In regards to claim 7, Ozawa teaches a gas detection method using a metal oxide semiconductor gas sensor having resistance decreasing in reducing gases and a digital information processing device treating output of the gas sensor and comparing the output with a comparison value for gas detection in order to detect gas, comprising: (abstract; (para(s) 0002, 0019-0033)

          a step for extracting data representing resistance of the gas sensor in air from the output of the gas sensor; and (abstract; para(s) 0019-0033)


          a step for generating the comparison value such that the larger the resistance of the gas sensor in air is, the larger a ratio between the resistance of the gas sensor in air and a resistance value corresponding to said comparison value is. (para(s) 0019-0033; fig(s) 3-5, 10-11)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852